Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-9-2005

USA v. Byrd
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1820




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Byrd" (2005). 2005 Decisions. Paper 244.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/244


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL

                 IN THE UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                             _______________

                                    No. 05-1820
                                 ________________

                          UNITED STATES OF AMERICA

                                          v.

                             SENECA STEPHEN BYRD,
                                              Appellant


                     ____________________________________

                   On Appeal From the United States District Court
                      For the Western District of Pennsylvania
                                (D.C. No. 04-cr-00125)
                      District Judge: Honorable Alan N. Bloch
                   _______________________________________

                     Submitted Under Third Circuit LAR 34.1(a)
                               October 21, 2005
             Before: SMITH, BECKER and NYGAARD, Circuit Judges


                             (Filed: November 9, 2005)


                             _______________________

                                    OPINION
                             _______________________

BECKER, Circuit Judge.

      Seneca Stephen Byrd appeals from a judgment in a criminal case arising out of his
conditional plea of guilty to violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The

indictment alleged that Byrd was in possession of a .25 caliber handgun after having

previously been convicted in the Court of Common Pleas of Allegheny County,

Pennsylvania for violation of the Uniform Firearms Act and possession with intent to

deliver. The condition of the plea preserved Byrd’s right to challenge the District Court’s

denial of Byrd’s motion to suppress evidence (i.e. the firearm) obtained from a search of

his vehicle following a traffic stop by City of McKeesport police officers. Because the

parties are fully familiar with the background facts and procedural history we need not set

them forth, and limit our discussion to our ratio decidendi. Byrd makes three arguments

which we take up seriatim.

       Byrd’s first objection is to a Terry frisk, Terry v. Ohio, 392 U.S. 1 (1968), which,

in his view, started things in motion. Byrd contends that Officer Wynn lacked any

articulable facts to support subjecting him to a Terry frisk. Wynn acknowledged that he

performed the frisk because Byrd stated that he was on probation and because Byrd was

in possession of sandwich baggies, which had fallen out of his pocket. Wynn was

familiar with baggies being used to package narcotics.

       We disagree with Byrd’s contention. Rather, we think that an objectively

reasonable police officer in Officer Wynn’s position would have reason to suspect that

Byrd was armed, and hence reason to perform a frisk. Wynn had prior dealings with Byrd,

upon which he based the belief that there was a “possibility that he could have had a



                                             2
gun.” Additionally, other police officers had informed Wynn of past encounters with

Byrd which involved firearms, and Byrd admitted that he was currently on probation for

weapons and drug offenses. Finally, the presence of numerous plastic baggies, which are

associated with narcotics trafficking, was evidence that Byrd was at the time of the stop

involved with narcotics distribution. We have often recognized that “firearms are

relevant in the prosecution of drug-related offenses, because guns are tools of the drug

trade.” See United States v. Russell, 134 F.3d 171, 183 (3d Cir. 1998). Under these

circumstances, Wynn, who was alone at the time, had reason to suspect that Byrd might

have a gun and that a frisk to ensure his safety was appropriate and warranted.

       At all events, the frisk occurred, the District Court found, after Byrd consented to a

search of his car, which the District Court also found was voluntary (crediting Officer

Wynn over Byrd). Byrd challenges the District Court’s conclusion, asserting that his

consent to the search of his vehicle was not voluntary in light of his continued detention

after officer Wynn’s Terry frisk revealed no contraband. We address Byrd’s second

argument, that the stop was improperly prolonged, before addressing the consent issue.

       Again we disagree with Byrd. It is settled here that “when there is reasonable

suspicion that the occupants of a vehicle are engaged in other illegal activity, an officer

may prolong a traffic stop to investigate that activity.” United States v. Walden, 146 F.3d,

490 (7th Cir. 1998) (citation omitted). As the Supreme Court has stated in determining

“whether a detention is too long in duration to be justified as an investigatory stop, [it is]



                                               3
appropriate to examine whether the police diligently pursued a means of investigation that

was likely to confirm or dispel their suspicions quickly, during which time it was

necessary to detain the defendant.” United States v. Sharpe, 470 U.S. 675, 686 (1985);

see also United States v. Frost, 999 F.2d 737, 741-42 (3d Cir. 1993). Under the

circumstances set forth above (the baggies, the prior encounters with Byrd, etc.), we are

satisfied that Officer Wynn had reason to suspect that Byrd was engaged in additional

criminal activity and properly prolonged the traffic stop to investigate that activity.

       Finally, Byrd submits in his third argument that his consent was involuntary,

because of the coercive facts and circumstances of the traffic stop attending Officer

Wynn’s request for consent to search. In part, this contention is based upon a challenge

to the District Court’s fact findings as to what the police did or told Byrd. We reject that

challenge because the Court’s findings are supported by the record and are not clearly

erroneous. The District Court’s legal conclusions are, of course, subject to plenary

review, but we find no error. In particular, suppression was not required because the

police failed to provide Byrd with a waiver form or memorialize the consent. Indeed, the

District Court found that Wynn told Byrd that he could refuse consent and was free to

leave. At all events, a defendant’s voluntariness must be assessed on the totality of the

attendant circumstances “without giving dispositive effect to any single criterion.”

United States v. Kim, 27 F.3d 947, 955 (3d Cir. 1994). Under the totality of the

circumstances, the District Court’s decision is supported.



                                              4
The judgment of the District Court will be affirmed.




                                     5